internal_revenue_service number release date cc ebeo date district_counsel attn assistant chief_counsel employee_benefits and exempt_organizations patricia mcdermott significant service_center advice - this memorandum is a reconsideration of the issues raised in your request for significant service_center advice dated date concerning the proper amount and reporting of compensation received by employees of international organizations who are united_states citizens issue sec_1 what is the correct method of calculating reportable compensation_for employees of international organizations who are u s citizens how should u s citizen employees report their compensation on form_1040 should the advice in this memorandum be applied retroactively conclusion sec_1 reportable compensation_for employees of international organizations who are u s citizens is gross salary minus the mandatory reduction but including the tax reimbursement paid during the year employees of international organizations who are u s citizens should report their compensation on line of form_1040 as wages salaries tips etc and on schedule se we recommend that the advice in this memorandum not be applied retroactively facts your inquiry deals with u s citizens who are employees of international organizations as defined in sec_7701 of the internal_revenue_code the code the compensation provided to employees of international organizations commonly consists of a nominal gross salary which is subject_to a mandatory reduction all employees are subject_to the reduction amounts representing the reduction are retained by the organizations for their own use the reduction is neither credited to nor used for the benefit of the particular employee to whose compensation it was applied thus the employee’s gross salary is a fiction employees of international organizations who are citizens of the united_states must pay u s federal taxes as well as state taxes and local_taxes on their compensation employees of international organizations who are not u s citizens are generally not subject_to u s federal state or local taxation in order to provide comparable net compensation to all their employees international organizations commonly reimburse u s employees for their federal state and local_taxes the amount of a u s employee’s tax reimbursement may be based on an approximation of the employee’s tax_liabilities it appears that some years ago the internal_revenue_service advised that for federal tax purposes it was acceptable to report the amount of an international_organization employee’s gross salary rather than an amount that reflects the mandatory reduction and the tax reimbursement analysi sec_1 what is the correct method of calculating reportable compensation_for employees of an international_organization who are u s citizens code sec_61 provides that gross_income includes compensation_for services 279_us_716 holds that an employer’s payment of an employee’s federal tax_liability is income to the employee see also sec_1_61-14 income_tax regulations stating another person’s payment of the taxpayer’s income taxes constitutes gross_income to the taxpayer unless excluded by law under sec_1_451-1 of the income_tax regulations gains profits and income are to be included in gross_income for the taxable_year in which they are actually or constructively received by the taxpayer compensation is not constructively received however if the money has not been paid or made unconditionally available to the employee or made subject_to the employee's control see sec_1_451-2 it does not appear that employees of international organizations ever actually or constructively receive the mandatory reductions described above we are unaware of any economic benefit direct or indirect received by the employees in connection with the unpaid reductions the employees apparently do not receive possession dominion or control_over the mandatory reductions that the organizations treat on their books as a nominal part of the employees’ salaries see 348_us_426 1955_1_cb_207 the amount of the reduction therefore is not compensation to the employee however the amount that a u s employee receives as a tax reimbursement is includible in the employee's compensation how should u s citizen employees report their compensation on form_1040 as noted above sec_61 includes compensation_for services in gross_income sec_1_61-2 of the income_tax regulations provides in relevant part that wages and salaries are income to the recipients unless excluded by law in determining adjusted_gross_income sec_62 allows for the deduction of certain listed items from gross_income sec_62 permits a taxpayer to deduct from gross_income those deductions attributable to a trade_or_business carried on by the taxpayer if such trade_or_business does not consist of the performance of services by the taxpayer as an employee sec_3101 of the code imposes tax under the federal_insurance_contributions_act fica on employees’ wages under the common-law rules individuals working for international organizations would generally be categorized as employees code sec_3121 code sec_3121 however generally excludes from the definition of employment for fica purposes services in the employ of an international_organization since their services are not employment employees of international organizations do not receive wages for fica purposes because sec_3121 defines wages as all remuneration for employment sec_3402 of the code requires that income_tax be withheld from employees’ wages code sec_3401 excludes from the definition of wages for purposes of federal_income_tax withholding remuneration paid for services by a citizen or resident_of_the_united_states for a foreign government or an international_organization therefore the compensation of an international organization’s u s employees is not subject_to income_tax_withholding as wages as discussed above the compensation employees receive from international organizations is not subject_to fica tax in order to provide employees with social_security coverage however sec_1402 extends the definition of a trade_or_business for determining self-employment contributions act seca taxes to include employment with an international_organization sec_1402 provides in part that services described in sec_3121 cross-references sec_3121 which defines international_organization with reference to u s c section this section defines the term as follows a public international_organization or international-organization preparatory commission in which the government of the united_states participates this definition is somewhat more inclusive than the definition in sec_7701 sec_3121 performed in the united_states by a citizen_of_the_united_states constitute a trade_or_business for seca purposes sec_1401 imposes seca_tax on an individual’s self-employment_income for purposes of determining self-employment_income sec_1402 defines net_earnings_from_self-employment as the gross_income derived by an individual from a trade_or_business less any deductions attributable to the trade_or_business in 95_tc_639 the tax_court held that a payment to an employee of an international_organization intended to reimburse united_states taxes paid was subject_to seca_tax the opinion states it is well established and petitioner now concedes that the amount of the reimbursement represents gross_income under sec_61 and is subject_to the normal income_tax imposed by chapter see also 222_fsupp_65 s d n y holding imposition of seca_tax on employees of international organizations does not violate uniformity or due process requirements of constitution revrul_84_122 1984_2_cb_184 holding income_tax reimbursements from international_organization received in years after termination of employment are subject_to seca_tax the proper line for reporting the income on form_1040 depends upon the characterization of the income as either salary or gross_income from a trade_or_business the choice of the line for reporting the income raises various compliance questions additionally there are some concerns about the proper method for computing self-employment_income and seca_tax a reporting the income for income_tax purposes there appear to be three possible locations on form for reporting the income paid_by an international_organization on line as wages salaries tips etc on schedule c as business income or loss and on line as other income the first alternative is reporting as wages or salaries as discussed above remuneration paid_by an international_organization to its employees does not constitute wages for purposes of fica or income_tax_withholding the definitions of wages in sec_3121 and sec_3401 are expressly limited however to the chapters of the code in which they are found sec_3121 defines wages for the purposes of chapter of the code concerning fica sec_3401 defines wages for the purposes of chapter of the code concerning collection of income_tax at source on wages the characterization of the income for income_tax purposes should be governed by chapter of the code there is no provision in chapter that prevents the remuneration paid_by an international_organization to its employees from being classified as wages or salary since the remuneration paid_by an international_organization to its employees is compensation_for services the income should be reported on line of form_1040 as wages or salary 2using the form_1040 for the purposes of identifying line numbers additionally reporting the income on line is consistent with the instructions the service gives to ministers whose salaries like those of employees of international organizations are not subject_to either fica tax or federal_income_tax withholding publication entitled social_security and other information for members of the clergy and religious workers pincite provides an example stating that the church reports the remuneration on form_w-2 and the minister reports his compensation on line as wages the second alternative which is being used by some employees of international organizations is reporting the compensation as trade_or_business income on schedule c however sec_1402 defines trade_or_business only for seca purposes thus service performed in the employ of an international_organization is a trade_or_business only for seca purposes not for income_tax purposes generally although sec_3121 provides that services performed in the employ of international organizations are not employment for fica tax purposes the employees of international organizations remain employees for income_tax purposes since the workers are employees they are not considered to carry on a trade_or_business and reporting the income on schedule c would be improper additionally if international_organization employees were to report their income on schedule c they might mistakenly deduct business_expenses on schedule c since these taxpayers are employees they must deduct unreimbursed employee business_expenses on schedule a as miscellaneous_itemized_deductions subject_to the percent floor provided by sec_67 the final alternative is reporting the income on line as other income employees should not be advised to do this since reporting on that line would probably provide the least opportunity for the service to correctly match the income reported on the employee’s return with the income reported by the international_organization b reporting net_earnings from self employment for seca purposes employees of international organizations should report their net_earnings_from_self-employment on schedule se either on section a line or section b part line since the employees can deduct expenses attributable to the trade_or_business in computing net_earnings_from_self-employment and since the employees generally cannot deduct 3under the provisions of sec_3121 services performed by a duly ordained commissioned or licensed minister of a church in the exercise of his ministry are excluded from the term employment since the services are not employment the remuneration is not wages under sec_3121 under the provisions of sec_1402 the minister’s services as described in sec_3121 constitute a trade_or_business for the purpose of determining self-employment taxes 4for the purposes of this analysis the publication for returns is cited the expenses attributable to the trade_or_business from their gross_income in computing adjusted_gross_income there must be a procedure for computing net_earnings_from_self-employment there is no place on schedule se for making the computation publication pincite considers the business deductions and the computation of net_earnings_from_self-employment for ministers advising the minister to compute net_earnings_from_self-employment by reducing gross_income by unreimbursed business_expenses in the comprehensive example in the publication the service advises the minister to attach a schedule computing the net_earnings_from_self-employment to the schedule se on the separate schedule the minister deducts unreimbursed expenses attributable to the trade_or_business of being a minister from his salary to compute the net_earnings_from_self-employment since the code provides similar tax treatment for employees of international organizations and for ministers the reporting and computation of self-employment taxes should be the same for both types of employees employees of international organizations should compute net_earnings_from_self-employment by subtracting employee business_expenses from their salaries on a separate schedule the amount computed should then be used on schedule se to compute self-employment_tax in summary the compensation received by an employee from an international_organization should be reported by the employee on form_1040 line as wages salaries tips etc the employee should compute the amount of net_earnings_from_self-employment by deducting employee business_expenses from the compensation received on a separate schedule that amount should be used on schedule se to compute self-employment_tax for income_tax purposes the employee can deduct unreimbursed employee business_expenses only on schedule a as miscellaneous_itemized_deductions 5in revrul_80_110 1980_1_cb_190 the service ruled that ministers could deduct unreimbursed employee business_expenses from the salary they received from a church in computing net_earnings_from_self-employment although the unreimbursed employee business_expenses were only deductible as miscellaneous_itemized_deductions for income_tax purposes however as discussed in publication the deductibility of some expenses is subject_to limitation 6note that only services performed in the employ of an international_organization in the united_states by united_states citizens are subject_to self-employment_tax the employee would have to account for that salary received due to services performed in the united_states see revrul_67_153 1967_1_cb_221 for a discussion of the method for allocating the income for services performed within and without the united_states should the advice in this memorandum be applied retroactively not applying this advice retroactively appears to be consistent with established policy under sec_7805 the secretary may prescribe the extent if any to which any ruling including any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect delegation_order no rev 1992_1_cb_490 delegates this authority to among others the associate chief counsels see sec_301_7805-1 procedural and administrative regulations sec_601_201 of the statement of procedural rules states that except in rare or unusual circumstances the revocation or modification of a ruling will not be applied retroactively to the taxpayer for whom the letter_ruling was issued or to a taxpayer whose tax_liability was directly involved provided in relevant part that there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the ruling was based there has been no change in the applicable law and the taxpayer directly involved acted in good_faith in relying on the ruling and the retroactive revocation would be to the taxpayer’s detriment although the service did not issue a formal ruling on these issues there is evidence that some years ago the service received inquiries on behalf of international organizations and their employees and did formulate a position and communicate it in writing in response to those inquiries it appears that both the law and our understanding of the facts at that time were essentially the same as they are today but that our interpretation of the law has changed accordingly criteria analogous to those in which relief has been granted under sec_7805 are present and we recommend that the advice in this memorandum not be applied retroactively thus with respect to the amount of compensation to be reported two methods are acceptable pending further guidance reporting of the amount of the employee’s gross salary or reporting of the legally correct amount of gross_income ie salary net of the mandatory reduction but including the tax reimbursement in addition with respect to the mechanics of reporting on the form_1040 we recommend that outreach or educational efforts be made for example a letter explaining the proper return procedures could be sent to employees of international organizations if you have questions please contact us at
